Plaintiff’s complaint for superintending control is considered, and it is denied, because the Court is not persuaded that the question sought to be presented should be considered by this Court. By the phrase "actively practiced law” in Board of Law Examiners Rule 5(A)(6)(a) we did not intend to encompass practice pursuant to a special regis*960tration procedure like the Patent Office registration under which plaintiff has been permitted to practice before the United States Patent Office while a Michigan resident. See 37 CFR § 1.341.
John R. Benefiel, in propria persona, plaintiff. Robert K. Avery, for defendant.